Name: Commission Regulation (EEC) No 3016/78 of 20 December 1978 laying down certain rules for applying conversion rates in the sugar and isoglucose sectors
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 78 Official Journal of the European Communities No L 359/ 11 COMMISSION REGULATION (EEC) No 3016/78 of 20 December 1978 laying down certain rules for applying conversion rates in the sugar and isoglucose sectors Regulation (EEC) No 878/77, derogations may be made from the abovementioned provisions ; Whereas, with a view to the sound management of the sugar and isoglucose markets it is appropriate to specify for each kind of transaction in these sectors, the method for fixing the conversion rate applicable ; whereas in certain cases it is appropriate to make dero ­ gations from the rule laid down in Article 6 of Regula ­ tion (EEC) No 1134/68 ; Whereas the provisions of this Regulation relating to the conversion of the amount of the production levy referred to in Article 27 ( 1 ) of Regulation (EEC) No 3330/74 should not be applied to sugar produced before the 1978/79 sugar marketing year ; Whereas the measures provided for are in accordance with the opinions of the Management Committees for Sugar and Isoglucose, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ('), as last amended by Regulation (EEC) No 1 396/78 (2), Having regard to Council Regulation (EEC) No 1111 /77 of 17 May 1977 laying down common provi ­ sions for isoglucose (3), as last amended by Regulation (EEC) No 1298/78 (4), Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (5), as last amended by Regula ­ tion (EEC) No 2580/78 (6), and in particular Article 4 (3) thereof, Whereas Article 4 ( 1 ) of Regulation (EEC) No 878/77 provides that, as regards the effect on rights and obliga ­ tions existing at the moment when a representative rate is altered, the provisions in respect of an altera ­ tion in the relationship between the parity of the currency of a Member State and the value of the unit of account, which are contained in Council Regula ­ tion (EEC) No 1134/68 of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653/68 on conditions for alterations to the value of the unit of account used for the common agricultural policy (7), shall apply ; Whereas, under Article 4 (2) of Regulation (EEC) No 1134/68 , sums referred to in the said Article are to be paid on the basis of the conversion rate applicable at the time when the transaction or part transaction is carried out ; whereas under Article 6 of the same Regu ­ lation , the time when a transaction is carried out shall be considered as being the date on which occurs the event, as defined by Community rules or, in the absence of and pending adoption of such rules, by the rules of the Member State concerned , which gives entitlement to the amount involved in the transac ­ tion ; whereas, however by virtue of Article 4 (3) of HAS ADOPTED THIS REGULATION : Article 1 In respect of the amounts fixed under the common organization of the market in sugar and under the common provisions concerning isoglucose, representa ­ tive rates shall be applied as indicated in the Annex to this Regulation . Article 2 1 . This Regulation shall enter into force on 1 January 1979 . 2. It shall not apply : (a) to transactions or parts thereof in respect of which a date of application of the conversion rate, as determined in accordance with the provisions of Article 6 of Regulation (EEC) No 1134/68 , precedes the date of entry into force of this Regula ­ tion : (b) as regards the production levy to sugar whose production is attributed to a sugar marketing year prior to 1978/79 . ( ») OJ No L 359 , 31 . 12 . 1974, p. 1 . (2 ) OJ No L 170, 27 . 6 . 1978 , p. 1 . P) OJ No L 134, 28 . 5 . 1977, p. 4. (4) OJ No L 160, 17 . 6 . 1978 , p. 9 . (5 ) OJ No L 106 , 29 . 4. 1977, p . 27 . (") OJ No L 309 , 1 . 11 . 1978 , p . 13 . O OJ No L 188 , 1 . 8 . 1968 , p . 1 . No L 359/ 12 Official Journal of the European Communities 22. 12 . 78 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1978 . For the Commission Finn GUNDELACH Vice-President 22. 12. 78 Official Journal of the European Communities No L 359/13 A NNEX Amount concerned Conversion rate to he applied I. Storage levies provided for in Article 8 ( 1 ) of Regula ­ tion (EEC) No 3330/74 in respect of : (a) the products referred to in (a) of the third subpara ­ graph of Article 8 ( 1 ); (b) preferential sugar referred to in (b) of the third subparagraph of Article 8 ( 1 ) ; (c) preferential sugar referred to in (c) of the third subparagraph of Article 8 ( 1 ). II . Reimbursement of storage costs under Article 8 ( 1 ) of Regulation (EEC) No 3330/74. Representative rate applicable on the day on which the quan ­ tity in question was disposed of. Representative rate applicable on the day on which the customs import formalities in respect of the sugar in ques ­ tion were complete . Representative rate applicable on the last day of the month in which the quantity in question was refined. Representative rate applicable during the month of storage. If that rate is altered during a given month the conversion rate shall be the average, calculated pro rata temporis, of the representative rates applicable during the month of storage . Representative rate applicable on the day on which the offer of sugar to intervention was accepted. Representative rate applicable on the day on which the inter ­ vention agency required that the sugar be bagged. Representative rate applicable on the day on which the offer of sugar to intervention was accepted. Representative rate applicable on the day on which the offer of sugar to intervention was accepted. Representative rate applicable on the day on which the offer of sugar to intervention was accepted. Representative rate applicable on the day on which the offer of sugar to intervention was accepted . III . Buying in of sugar provided for in Article 9 of Regula ­ tion (EEC) No 3330/74 : (a) buying in price of sugar pursuant to Article 9 ( 1 ) of Regulation (EEC) No 3330/74 ; (b) additional costs in respect of the packing referred to in Article 17 (2) (a) and (b) of Regulation (EEC) No 2103/77 (!) ; (c) increase or reduction referred to in Article 14 (2) of Regulation (EEC) No 2103/77 ; (d) quality premium referred in Article 14 (4) of Regulation (EEC) No 2103/77 ; (e) reductions referred to in Article 13 of Regulation (EEC) No 2103/77 ; (f) amount of reimbursement referred to in Article 8 (5) of Regulation (EEC) No 2103/77. IV. Sale of intervention sugar provided for in Article 11 of Regulation (EEC) No 3330/74 : (a) selling price by tender pursuant to Article 3 of Regulation (EEC) No 447/68 (2 ), as last amended by Regulation (EEC) No 1359/77(3); (b) fixed selling price pursuant to Article 3 of Regula ­ tion (EEC) No 447/68 . V. Denaturing premium provided for in Article 9 (2) of Regulation (EEC) No 3330/74 and fixed pursuant to : (a) Article 2 ( 1 ) (a) of Regulation (EEC) No 2049/69 (4 ), as last amended by Regulation (EEC) No 1640/73 (5); (b) Article 2 ( 1 ) (b) of Regulation (EEC) No 2049/69 . Representative rate applicable on the last day for the submis ­ sion of offers in respect of the tender in question . Representative rate applicable on the day on which the sale contract was concluded. Representative rate applicable on the day on which the appli ­ cation for a denaturing premium certificate was received by the competent authority concerned . Representative rate applicable on the last day for the submis ­ sion of bids in respect of the tender in question . (') OJ No L 246, 27. 9 . 1977, p. 12 . (2) OJ No L 91 , 12. 4 . 1968, p. 5 . ( 3 ) OJ No L 156, 25 . 6 . 1977, p. 7 . (4) OJ No L 263, 21 . 10 . 1969, p . 1 . (') OJ No L 165, 22. 6 . 1973, p. 6 . No L 359/ 14 Official Journal of the European Communities 22 . 12 . 78 Amount concerned Conversion rate to be applied Representative rate applicable on the day on which the quan ­ tity in question was refined . VI . Refining subsidy granted for sugar produced in the French overseas departments provided for in first subparagraph of Article 9 (3) of Regulation (EEC) No 3330/74 . VII . Differential amount provided for in second subpara ­ graph of Article 9 (3 ) of Regulation (EEC) No 3330/74 . VIII . Production refunds provided for in Article 9 (4) of Regulation (EEC) No 3330/74. Representative rate applicable on the day on which the quan ­ tity in question was refined. Representative rate applicable on the day on which the appli ­ cation for the refund certificate was received by the compe ­ tent authority concerned . Representative rate applicable on the day on which the secu ­ rity is lodged. However, in the case of a tendering security, the representive rate to be used shall be that applicable on the last day for the submission of bids in respect of the tender in question . IX. All securities provided for under Regulation (EEC) No 3330/74 . X. All import and export levies and export refunds provided for under Regulation (EEC) No 3330/74 : (a) with advance fixing of monetary compensatory amounts ; (b) without advance fixing of monetary compensa ­ tory amounts . Representative rate applicable on the day referred to in Article 6 of Regulation (EEC) No 243/78 (6), as amended by Regulation (EEC) No 1544/78 ( 7). Representative rate applicable on the day of completion of customs formalities for export or the day used by the compe ­ tent authority concerned to determine the rate of the import levy. XI . Amounts relating to the system of minimum stocks provided for in Article 18 of Regulation (EEC) No 3330/74 : (a) reimbursement provided for in Article 3 (b) of Regulation (EEC) No 1488/76 (6) ; (b) amounts provided for in Article 6 of Regulation (EEC) No 1488/76 levied on sugar from the minimum stock marketed other than in accor ­ dance with the rules laid down . Representative rate applicable on the day on which the request for release was received by the competent authority concerned . Representative rate applicable on the day on which the quan ­ tity in question was marketed . XII . Levy referred to in Article 26 (3) of Regulation (EEC) No 3330/74 . Representative rate applicable on the day on which the highest import levy was applicable during the period referred to in Article 4 ( 1 ) (a) of Regulation (EEC) No 2645/70. If that levy was applicable on two or more days, whether or not consecutive, during that period then the conversion rate shall be the representative rate applicable on the most recent of such days. Representative rate applicable on the day of completion of customs export formalities in respect of the sugar exported in substitution . XIII . Amount provided for in Article 2 of Regulation (EEC) No 2645/70 (9), as last amended by Regulation (EEC) No 1367/78 (&gt; °). (') OJ No L 37, 7 . 2 . 1978 , p . 5 . ( 7) OJ No L 182, 5 . 7 . 1978 , p . 7 . (8 ) OJ .No L 167, 26 . 6 . 1976, p . 11 . (') OJ No L 283 , 29 . 12 . 1970, p. 48 . ( 10) OJ No L 166, 23 . 6 . 1978 , p. 24 . 22. 12. 78 Official Journal of the European Communities No L 359/ 15 Amount concerned Conversion rate to be applied XIV. Production levy on sugar provided for in Article 27 ( 1 ) of Regulation (EEC) No 3330/74 : (a) advance payment provided for in Article 5 ( 1 ) (a) of Regulation (EEC) No 700/73 (n ), as last amended by Regulation (EEC) No 1573/76 ( 12); (b) production levy provided for in Article 27 ( 1 ) of Regulation (EEC) No 3330/74. XV. Aids provided for in Article 38 of Regulation (EEC) No 3330/74. XVI . Differential charge provided for in Article 46 ( 1 ) of Regulation (EEC) No 3330/74. Representative rate applicable on 1 April of the sugar marketing year in question . Representative rate applicable during the sugar marketing year in question . If that rate is altered during that period, the conversion rate to be applied shall be the average, calculated pro rata temporis, of the representative rates applicable during the sugar marketing year in question . Representative rate applicable on 31 December of each sugar marketing year concerned . Representative rate applicable on the day on which the customs import formalities in respect of the sugar in ques ­ tion were completed . Representative rate applicable during the obligatory storage period . If that rate is altered during that period the conver ­ sion rate to be applied shall be the average, calculated pro rata temporis, of the representative rates applicable during that storage period. Representative rate applicable on the day on which the secu ­ rity is lodged . XVII . Maximum amounts provided for in Article 2 ( 1 ) of Council Regulation (EEC) No 748/68 (13), as amended by Regulation (EEC) No 2839/71 (H). XVIII . All securities provided for under Regulation (EEC) No 1111 /77 . XIX. All import levies and export refunds provided for under Regulation (EEC) No 1111 /77 : (a) with advance fixing of monetary compensatory amounts ; (b) without advance fixing of monetary compensa ­ tory amounts . Representative rate applicable on the day referred to in Article 6 of Regulation (EEC) No 243/78 . Representative rate applicable on the day of completion of customs formalities for export or the day used by the compe ­ tent authority concerned to determine the rate of import levy. (") OJ No L 67, 14 . 3 . 1973, p . 12. ( 1 !) OJ No L 172, 1 . 7 . 1976, p . 52. (") OJ No L 137, 21 . 6 . 1968 , p . 1 . (' «) OJ No L 285, 29 . 12 . 1971 , p . 65 .